      Case 2:20-cr-00834-KM Document 2 Filed 10/30/20 Page 1 of 2 PageID: 2
PROB 12A
(7/93)

                            United States District Court
                                          for
                                District of New Jersey
                        Report on Offender Under Supervision
his
Name of Offender: CALDERON, Jay Louis                                          Cr.: 20-00834-001
                                                                              PACTS #: 6836283


Name of Assigned Judicial Officer: THE HONORABLE KEVIN MCNULTY
                                   UNITED STATES DISTRICT JUDGE

Date of Original Sentence: 01/28/2020 (Southern District of New York)

Original          Count One: Narcotics Conspiracy
Offense:          Count Two: Hobbs Act Robberies Conspiracy
                  Count Three: Brandishing Firearm
                  Count Four: Unlawful Possession of a Firearm
                  Count Five: Hobbs Act Robbery
                  Count Six: Theft and Conversion of Government Funds

Original Sentence: Time Served; three (3) years supervised release; $600 special assessment

Special Conditions: 1) drug and alcohol testing/treatment; and 2) submit to search/seizure

Type of Supervision: Supervised Release               Date Supervision Commenced: 01/28/2020

                              NONCOMPLIANCE SUMMARY

The offender has not complied with the following condition of supervision:

Violation Number Nature of Noncompliance

  1                  On July 7, 2020, Calderon admitted abusing marijuana while on
                     Supervised Release. Reportedly, such illicit use occurred on/about July
                     4, 2020.

U.S. Probation Officer Action: Probation will present this document to Calderon. The act detailed
within may be included in a violation report if the Probation Office deems fit and non-compliance
continues.
         Case 2:20-cr-00834-KM Document 2 Filed 10/30/20 Page 2 of 2 PageID: 3
                                                                                 Prob 12A – page 2
                                                                              CALDERON, Jay Louis

                                                    Respectfully submitted,

                                                    SUSAN M. SMALLEY, Chief
                                                    U.S. Probation Officer


                                                            Joseph Empirio/jj

                                                     By: JOSEPH EMPIRIO
                                                         Senior U.S. Probation Officer

 / jae

 APPROVED:



 Donald L. Martenz, Jr./jj
 DONALD L. MARTENZ, JR.                       Date: 10/28/20
 Supervising U.S. Probation Officer


 Please check a box below to indicate the Court’s direction regarding action to be taken in this
 case:

  No formal Court action to be taken at this time - Probation will present this document to the
  offender as a written reprimand issued under the authority of the Court (PROBATION
X
  RECOMMENDED)

    Submit a Request for Modifying the Conditions or Term of Supervision
    Submit a Request for Warrant or Summons
    Other



                                                          /s/ Kevin McNulty, U.S.D.J.
                                                           Signature of Judicial Officer




                                                               October 30, 2020
                                                                      Date
